Citation Nr: 1453914	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-07 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to increased ratings for hearing loss, currently assigned "staged" ratings of 0 percent for left ear hearing loss prior to September 9, 2013, and 10 percent for bilateral hearing loss from that date.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1978 to November 1986 and from December 2002 to August 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision which, in pertinent part, granted service connection for left ear hearing loss at a noncompensable rating.  An interim October 2013 rating decision granted service connection for right ear hearing loss and assigned a 10 percent rating for bilateral hearing loss, effective September 9, 2013.  The issue is characterized to reflect that "staged" ratings are assigned, and that both stages remain on appeal.

The Veteran has also initiated an appeal of the initial rating for his service-connected right knee disability; however, as yet, the record does not show that he has perfected the right knee issue by filing a substantive appeal.  Accordingly, the Board will not address the right knee claim herein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Ratings for hearing loss disability are determined by considering the puretone threshold average and speech discrimination percentage scores.  38 C.F.R. § 4.85(b), Table VI.  Disability ratings are assigned by combining a level of hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII; see Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

The provisions of 38 C.F.R. § 4.86(a) provides that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

According to the regulations, if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation of Level I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).  38 C.F.R. § 3.383 provides that compensation may be payable for the combination of service-connected and nonservice-connected hearing loss disabilities as if both disabilities were service-connected, barring willful misconduct.  38 C.F.R. § 3.383(a).  If hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more, and there is hearing impairment in the non-service connected ear that meets the provisions of 38 C.F.R. § 3.385, compensation is payable as if both disabilities were service-connected.  38 C.F.R. § 3.383(a)(3).  

In this case, the evidence currently of record suggests the left ear may have worsened to the point of becoming 10 percent or more disabling by June 2012 and that the right ear may have met the provisions of 38 C.F.R. § 3.385 at that time.  Specifically, a June 12, 2012 VA treatment record notes the Veteran had "no measurable hearing" in the left ear and "non-existent" word recognition ability.  Audiometric findings upon testing revealed worsening hearing bilaterally.  

The Board notes that the VA treatment records in evidence do not contain the audiogram (with the specific audiometric findings) associated with the June 12, 2012 audiology consult.  On remand, all outstanding VA records relating to the Veteran's hearing loss disability should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Access, copy, and associate with the Veteran's paper and/or electronic claims file(s) the more detailed audiometric data indicated to be available with respect to VA outpatient testing performed at the Nashville Audiology Clinic on or about June 12, 2012.  In so doing, follow the instructions contained in the progress notes for accessing the data; this may require clicking on "Tools" in the relevant drop-down menu in CPRS, then selecting "Audiogram Display."  All records/responses received should be associated with the claims file.  

2.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



